DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-16) in the reply filed on 20 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-18 are deemed to be withdrawn as they are directed toward a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (PG Pub 2017/0273247 A1) hereinafter referred to as Smith in view of Thoreson et al. (PG Pub 2016/0183474 A1) hereinafter referred to as Thoreson.
Regarding claim 1, Smith discloses a wrapping assembly (11) for an agricultural baler (10), comprising: 
a material roll (13) configured to hold a roll of wrapping material (paragraph 37); 
a duckbill assembly (51) comprising a duckbill (53) carrying at least one duckbill roll (50) and configured to draw material from a roll of wrapping material (paragraph 43) held by the material roll (13), the duckbill being movable between a first position (fig. 3) and a second position (fig. 2); 
a duckbill actuator (52) coupled to the duckbill and configured to move the duckbill between the first position and the second position (paragraph 44); 
a variable brake (910, 920, 930, 940; paragraph 68) associated with the material roll (13; fig. 5) and configured to apply a variable braking force to the material roll (paragraph 68); and 
a controller (510) operatively coupled to the duckbill actuator and the brake, the controller being configured to: 
determine that a load on the duckbill actuator exceeds a threshold value (paragraphs 61, 66-68; fig. 8 - #860-870; in particular #870 – “If tension is out of an acceptable range…” and paragraph 68 – “an electric brake system may be utilized to accordingly adjust braking parameters to correct the net tension” In order to “correct” a tension the tension needs to be outside of a desired range/value, i.e. a threshold, and then returned to that desired value); and 
output a brake control signal to the brake so the brake varies the applied braking force to the material roll when the load on the duckbill actuator exceeds the threshold value (paragraphs 61, 66-68; fig. 8 - #860-870; in particular paragraph 68 – “an electric brake system may be utilized to accordingly adjust braking parameters to correct the net tension”).

Smith discloses a controller outputs a brake control signal to the brake so the brake varies the applied braking force to the material roll when the load on the duckbill actuator exceeds the threshold value, but fails to disclose the controller outputs a brake reduction signal to the brake so the brake reduces applied braking force to the material roll.
However, Thoreson teaches a controller (45; paragraph 42) outputs a brake reduction signal to the brake so the brake reduces applied braking force to the material roll when the load on the duckbill actuator exceeds the threshold value (paragraphs 42-44).
Given the teachings of Thoreson, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the brake reduction signal of Thoreson into the controller of Smith.  Smith is already concerned about maintaining a correct net tension by varying the braking and sensing the tension of the material roll.  Smith simply is silent as to whether maintaining the correct net tension can be accomplished by reducing the amount of braking.  Thoreson teaches that it was known to achieve a desired tension by reducing the braking via a braking signal.  This would provide the benefit of helping to keep the material tension of the roll in a desired range when the material was drawn too tight and thus reduce the possibility of material breakage or tearing.


Regarding claim 2, Smith discloses wherein the controller (510) is configured to determine the load on the duckbill actuator (52) exceeds the threshold value by determining that a current drawn by the duckbill actuator exceeds a threshold current value (paragraphs 61, 66-68; fig. 8).

Regarding claim 3, Smith discloses wherein the controller is further configured to set the threshold current value based at least partially on an amount of current available for utilization by the duckbill actuator (paragraph 61 – “a value K that is based on the torque and current of the duckbill motor 52”).
Smith is deemed to disclose the limitations above.  Wherein the Applicant may argue that the controller of Smith is not configured to set the threshold current value based on an amount of current available for utilization by the duckbill actuator, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the threshold current value based at least partially on an amount of current available for utilization by the duckbill actuator.  Smith is concerned with monitoring the tension of the material based on the current of the duckbill motor/actuator.  It naturally follows that a person of ordinary skill in the art would need to have the controller be configurable to the particular specifications of the duckbill motor/actuator as motors that use more current are known to be able to produce greater power and thus greater tension in a material line.  As such, having the controller be able to be configured, and thus properly calibrated, in this manner would be obvious as it would allow for a more accurate measurement of the true tension on the material lines as different power motors will result in different line tensions.

Regarding claim 4, Smith discloses wherein the brake is an electric brake (910, 920, 930, 940; paragraph 68).

Regarding claim 5, Smith discloses wherein the first position (fig. 3) is an insert position and the second position is a home position (fig. 2) and the controller is configured to determine the load on the duckbill actuator as the duckbill actuator moves the duckbill between the insert position and the home position (paragraphs 61 and 66).

Regarding claim 6, Smith as modified by Thoreson above discloses wherein the controller (Smith - 510; Thoreson - 45) is further configured to determine if the output brake reduction signal lowers the load on the duckbill actuator to be below the threshold value and output an additional brake reduction signal if the load on the duckbill actuator remains above the threshold value after outputting the brake reduction signal (Smith - paragraph 68 – “an electric brake system may be utilized to accordingly adjust braking parameters to correct the net tension”; Thoreson – paragraph 42 – “In some embodiments when the brakes are electric, the control unit may vary the amperage or voltage supplied to the brakes 48a, 48b to control the braking pressure. Preferably, as the size of the wrapping material roll decreases, the amount of braking pressure decreases. In other embodiments, the tension of the wrapping material may be measured by a variety of sensors and the brake pressure may be varied based on a predetermined preferred value for wrapping material tension.”; In this combination, the tension is actively monitored and as such, if the tension continues to be too high, then further signals will be provided to reduce the amount of braking.  Furthermore, Thoreson also puts forward providing additional braking reduction over time as a result of the material roll running low and less tension being required).

Regarding claim 7, Smith as modified by Thoreson above discloses wherein the controller (Smith - 510; Thoreson - 45) is configured to output the brake reduction signal only if the load on the duckbill actuator exceeds the threshold value for a predetermined time value (Smith – paragraphs 61, 66 – “For example, the calculation may be the average current measured prior to the duckbill 53 reaching the home position. More particularly, this calculation may be based on the average current one second prior to reaching the home position”).

Regarding claim 8, Smith as modified by Thoreson above discloses wherein the predetermined time value is at least 50 milliseconds (Smith – paragraphs 61, 66 – “For example, the calculation may be the average current measured prior to the duckbill 53 reaching the home position. More particularly, this calculation may be based on the average current one second prior to reaching the home position”).

Regarding claim 9, Smith discloses an agricultural baler (10), comprising: 
a chassis (14); 
a baling chamber (chamber formed by 17 and 26) carried by the chassis; and 
a wrapping assembly (11) carried by the chassis, the wrapping assembly comprising: 
a material roll (13) configured to hold a roll of wrapping material (paragraph 37); 
a duckbill assembly (51) comprising a duckbill (53) carrying at least one duckbill roll (50) and configured to draw material from a roll of wrapping material (paragraph 43) held by the material roll (13), the duckbill being movable between a first position (fig. 3) and a second position (fig. 2); 
a duckbill actuator (52) coupled to the duckbill and configured to move the duckbill between the first position and the second position (paragraph 44); 
a variable brake (910, 920, 930, 940; paragraph 68) associated with the material roll (13; fig. 5) and configured to apply a variable braking force to the material roll (paragraph 68); and 
a controller (510) operatively coupled to the duckbill actuator and the brake, the controller being configured to: 
determine that a load on the duckbill actuator exceeds a threshold value (paragraphs 61, 66-68; fig. 8 - #860-870; in particular #870 – “If tension is out of an acceptable range…” and paragraph 68 – “an electric brake system may be utilized to accordingly adjust braking parameters to correct the net tension” In order to “correct” a tension the tension needs to be outside of a desired range/value, i.e. a threshold, and then returned to that desired value); and 
output a brake control signal to the brake so the brake varies the applied braking force to the material roll when the load on the duckbill actuator exceeds the threshold value (paragraphs 61, 66-68; fig. 8 - #860-870; in particular paragraph 68 – “an electric brake system may be utilized to accordingly adjust braking parameters to correct the net tension”).

Smith discloses a controller outputs a brake control signal to the brake so the brake varies the applied braking force to the material roll when the load on the duckbill actuator exceeds the threshold value, but fails to disclose the controller outputs a brake reduction signal to the brake so the brake reduces applied braking force to the material roll.
However, Thoreson teaches a controller (45; paragraph 42) outputs a brake reduction signal to the brake so the brake reduces applied braking force to the material roll when the load on the duckbill actuator exceeds the threshold value (paragraphs 42-44).
Given the teachings of Thoreson, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the brake reduction signal of Thoreson into the controller of Smith.  Smith is already concerned about maintaining a correct net tension by varying the braking and sensing the tension of the material roll.  Smith simply is silent as to whether maintaining the correct net tension can be accomplished by reducing the amount of braking.  Thoreson teaches that it was known to achieve a desired tension by reducing the braking via a braking signal.  This would provide the benefit of helping to keep the material tension of the roll in a desired range when the material was drawn too tight and thus reduce the possibility of material breakage or tearing.

Regarding claim 10, Smith discloses wherein the controller (510) is configured to determine the load on the duckbill actuator (52) exceeds the threshold value by determining that a current drawn by the duckbill actuator exceeds a threshold current value (paragraphs 61, 66-68; fig. 8).

Regarding claim 11, Smith discloses wherein the controller is further configured to set the threshold current value based at least partially on an amount of current available for utilization by the duckbill actuator (paragraph 61 – “a value K that is based on the torque and current of the duckbill motor 52”).
Smith is deemed to disclose the limitations above.  Wherein the Applicant may argue that the controller of Smith is not configured to set the threshold current value based on an amount of current available for utilization by the duckbill actuator, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the threshold current value based at least partially on an amount of current available for utilization by the duckbill actuator.  Smith is concerned with monitoring the tension of the material based on the current of the duckbill motor/actuator.  It naturally follows that a person of ordinary skill in the art would need to have the controller be configurable to the particular specifications of the duckbill motor/actuator as motors that use more current are known to be able to produce greater power and thus greater tension in a material line.  As such, having the controller be able to be configured, and thus properly calibrated, in this manner would be obvious as it would allow for a more accurate measurement of the true tension on the material lines as different power motors will result in different line tensions.

Regarding claim 12, Smith discloses wherein the brake is an electric brake (910, 920, 930, 940; paragraph 68).

Regarding claim 13, Smith discloses wherein the first position (fig. 3) is an insert position and the second position is a home position (fig. 2) and the controller is configured to determine the load on the duckbill actuator as the duckbill actuator moves the duckbill between the insert position and the home position (paragraphs 61 and 66).

Regarding claim 14, Smith as modified by Thoreson above discloses wherein the controller (Smith - 510; Thoreson - 45) is further configured to determine if the output brake reduction signal lowers the load on the duckbill actuator to be below the threshold value and output an additional brake reduction signal if the load on the duckbill actuator remains above the threshold value after outputting the brake reduction signal (Smith - paragraph 68 – “an electric brake system may be utilized to accordingly adjust braking parameters to correct the net tension”; Thoreson – paragraph 42 – “In some embodiments when the brakes are electric, the control unit may vary the amperage or voltage supplied to the brakes 48a, 48b to control the braking pressure. Preferably, as the size of the wrapping material roll decreases, the amount of braking pressure decreases. In other embodiments, the tension of the wrapping material may be measured by a variety of sensors and the brake pressure may be varied based on a predetermined preferred value for wrapping material tension.”; In this combination, the tension is actively monitored and as such, if the tension continues to be too high, then further signals will be provided to reduce the amount of braking.  Furthermore, Thoreson also puts forward providing additional braking reduction over time as a result of the material roll running low and less tension being required).

Regarding claim 15, Smith as modified by Thoreson above discloses wherein the controller (Smith - 510; Thoreson - 45) is configured to output the brake reduction signal only if the load on the duckbill actuator exceeds the threshold value for a predetermined time value (Smith – paragraphs 61, 66 – “For example, the calculation may be the average current measured prior to the duckbill 53 reaching the home position. More particularly, this calculation may be based on the average current one second prior to reaching the home position”).

Regarding claim 16, Smith as modified by Thoreson above discloses wherein the predetermined time value is at least 50 milliseconds (Smith – paragraphs 61, 66 – “For example, the calculation may be the average current measured prior to the duckbill 53 reaching the home position. More particularly, this calculation may be based on the average current one second prior to reaching the home position”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to the field of agricultural bailers and control mechanisms for their wrapping material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731